Citation Nr: 0928039	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran's complete service treatment 
records are unavailable for review and are believed to have 
been destroyed in the National Personnel Records Center fire 
in 1973.  Therefore, VA has a heightened duty to assist in 
this case.

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
asserts that he served as an infantryman and a mechanic, 
trained on artillery, and worked in the motor pool.  He also 
alleges that an explosion went off right beside him on an 
obstacle course.  The Veteran further claims that he was 
exposed to small arms fire, automatic weapons fire, grenades, 
mortar rounds, rocket fire, artillery, other explosion, big 
trucks, and power generators.  He alleges that, since his 
military service, he has had ringing in his ears and 
difficulty hearing.  

While the Veteran's complete service treatment records are 
unavailable and those in VA's possession fail to document any 
complaints, treatment, or diagnoses referable to tinnitus or 
hearing loss, he is competent to assert the occurrence of an 
in-service injury, i.e., exposure to acoustic trauma.  See 
38 C.F.R. § 3.159(a)(2) (2008); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).

Additionally, while the record is void of any current medical 
diagnosis of tinnitus or bilateral hearing loss (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385), the Veteran 
is competent to describe his current hearing difficulties.  
Moreover, tinnitus is readily observable by laypersons and 
does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As such, in the instant case, the Veteran should be provided 
an examination to determine the nature and etiology of any 
current bilateral hearing loss and tinnitus, to take into 
account his statements as to in-service incurrence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	 Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any bilateral hearing loss and 
tinnitus found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examiner must indicate on the 
report that that the claims folder was 
reviewed.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  

The examiner should comment on the 
Veteran's report regarding the onset of 
his bilateral hearing loss and tinnitus 
in service as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the Veteran's 
bilateral hearing loss and tinnitus are 
related to or had its onset during 
service, and particularly, to his 
report of in-service exposure to loud 
noise.  The rationale for all opinions 
expressed should be provided in a 
legible report.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If actions remain adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


